Citation Nr: 0015882	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thumb, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh, Muscle Group XV, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

On May 27, 1999, the Board issued a decision which denied the 
veteran's claim for an increased disability rating for 
residuals of shell fragment wounds of the right thumb and 
right thigh.  The veteran appealed the Board's May 1999 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated October 12, 1999, the 
Court vacated and remanded the Board's decision.


REMAND

Based on a preliminary review of the record following action 
by the Court the Board believes that additional development 
of the medical evidence should be undertaken prior to a final 
disposition of the appeal.  Specifically, in view of the 
Court's Order vacating and remanding both issues on appeal, 
the Board believes that an additional VA examination would be 
helpful.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his service-
connected right thumb and right thigh 
disabilities since the most recent 
medical evidence of record dated in 
January 1998.  After obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file.

2.  The veteran should be afforded an 
examination to determine the severity and 
manifestations of his service-connected 
right thumb and right thigh disabilities.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail.  In accordance with 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report should clearly 
indicate whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss of either disability.  
Further, the examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by visible behavior.  The 
examiner should also specify whether any 
arthritis present is part of or a 
manifestation of a service connected 
disability.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In adjudicating the 
veteran's increased rating claims, the RO 
should discuss the veteran's disabilities 
in accordance with DeLuca.  In regard to 
the veteran's right thumb disability, in 
accordance with the Court Order in this 
case, the RO should specifically address 
the diagnostic criteria applicable to 
ankylosis of multiple fingers and whether 
a separate rating for arthritis should be 
assigned.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



